Ritter, J. (concurring in part and dissenting in part).
Unlike my colleagues, I do not believe the plaintiffs here have standing to raise a constitutional challenge on the theory that *205the statutory scheme they attack could hypothetically result in a double taxation upon claimants, who would be aggrieved by the refusal of a repair shop, or dealer, to accept a tax credit voucher. Thus, while I agree that the plaintiffs’ complaint should be dismissed, I would not reach or address their constitutional challenge.
Standing is an element of the larger concept of justiciability. The tests employed to determine standing are designed to ensure that a party seeking relief has a sufficiently cognizable stake in the outcome so as to cast the dispute " 'in a form traditionally capable of judicial resolution’ ” (Society of Plastics Indus. v County of Suffolk, 77 NY2d 761, 772). Standing analysis is, at its foundation, aimed at advancing the judicary’s self-imposed policy of restraint, which precludes the issuance of advisory opinions (see, Community Bd. 7 v Schaffer, 84 NY2d 148, 155).
Although the defendants failed to raise the issue in their answer, or by way of a pre-answer motion to dismiss, this Court in Matter of Daniel C. (99 AD2d 35, 46, affd 63 NY2d 927), held that "lack of standing in the context of the constitutionality of a statute is not a matter for waiver by [the] parties, for it is the courts which must decide whether the parties have a sufficient stake in the litigation to necessitate constitutional adjudication” (see also, Murray v State Liq. Auth., 139 AD2d 461).
In my view, there is no possibility that the plaintiffs will be aggrieved by the constitutional infirmity being pressed by them on this appeal. I note that there is no challenge by the plaintiffs to the Legislature’s authority to require insurers to pay the tax component of a damage award directly to the State. Instead, they are purportedly asserting the due process rights of potentially aggrieved claimants who are unable to find a vendor willing to accept a tax credit voucher. There is no reason to believe that if a vendor refused to accept a tax credit voucher the claimant would be unable to obtain a refund from the State. Finally, if the State rejected the application for a refund, the claimant, genuinely aggrieved by the alleged constitutional infirmity at this point, would be the proper party to challenge the statute in the courts.
Reliance on Matter of Roosevelt Raceway v County of Nassau (18 NY2d 30) in support of the plaintiffs’ assertion of standing in this case is misplaced. In Roosevelt Raceway, the plaintiff challenged a statute increasing the admissions tax it *206was required to charge all patrons of its harness racetrack. The constitutional attack was based on an alleged equal protection violation grounded on the fact that the increased tax applied only to those facilities owned by the plaintiff, whereas all other racetracks in the State were governed by the lower admissions tax. Under the circumstances, the plaintiff was clearly aggrieved by the law, since its patrons had to pay the higher tax, and thus, the plaintiff had a sufficient stake in the litigation to assert standing. Here, by contrast, the plaintiffs have no cognizable stake in the outcome to warrant constitutional adjudication.
Under settled standing principles, those who challenge a statute as unconstitutional must demonstrate actual or threatened injury to a protected right, and that they have been aggrieved by the unconstitutional feature of the statute. Ordinarily, constitutional litigants cannot challenge a statute as it is applied to others (see, Matter of Daniel C., 99 AD2d 35, 42, supra, and cases cited therein). Since this is precisely what the plaintiffs are attempting to do here, I would simply reverse the order under review and dismiss their constitutional challenge on the ground that they lack standing to raise it. I would not go further at this time.
Bracken, J. P., and Pizzuto, J., concur with O’Brien, J.; Ritter, J., concurs in part and dissents in part in a separate opinion.
Ordered that the order is reversed, on the law, with costs, the plaintiffs’ motion for a preliminary injunction is denied, the defendants’ cross motion for summary judgment is granted, and the matter is remitted to the Supreme Court, Kings County, for entry of a judgment declaring that Tax Law, article 15, § 341 is constitutional.